DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 and 9/30/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Eijkern US 20090216147 in view of Flaherty US 20040010207.
(Abstract; Figure 1); and a processing part releasably connected to the sensing part for transfer of the measurement data signal from the parameter sensing part to the processing part (Abstract, #3 is the processing part and #2 is the measuring means), the processing part comprising a data processing unit for processing data obtained from the measurement data signal (Figure 4, #32; [0032])), a memory for storing the data processed by the data processing unit (Figure 4, #37; [0031]), a power/energy supply for operating at least the processing part of the sensor (Figure 2, #8), and a digital communication interface for communicating data to an external read out device (Figure 4, #33; [0027]), wherein the processing part comprises an identification recognition means capable of recognizing a presence of an identification means in the parameter sensing part ([0025] and [0026])” Van Eijkern does not explicitly teach a fluid parameter sensing part, however, Van Eijkern does teach physiological sensing, which can pertain to fluid sensing within the human body.
Flaherty teaches “A sensor for measuring a fluid parameter (Abstract), the sensor comprising: a fluid parameter sensing part for supplying a measurement data signal ([0086]; Figure 6B, Figure 2, #830).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Flaherty with Van Eijkern. Using the sensor to measure a fluid parameter is known in the art and since both prior arts teach physiological measuring sensors, the combination would be obvious and reasonable. This would allow the user to measure more than one physiological aspect using a single sensor.

(Figure 4, #3 is the processing housing part, #31 is the identification means and #32 is the data processing unit).”

As to claims 18 and 27, Van Eijkern teaches “wherein the processing part comprises control means for controlling an output provided by the processing part in dependence of a result by the identification recognition means ([0012]; Claim 10).”

As to claims 19 and 28, Van Eijkern teaches “wherein the identification recognition means comprise an ID chip reader for recognizing a presence of an ID chip in the fluid parameter sensing part ([0025]).”

As to claims 20, Van Eijkern teaches “wherein the processing part comprises an outer housing having coupling means for a releasable coupling of the processing part to associated coupling means provided on an outer housing of the fluid parameter sensing part (Abstract).”

As to claims 21 and 31, Van Eijkern teaches “wherein the coupling means comprise a connector with connector pins ([0008] and [0009] teaches a snap connection or electrical connection. An electrical connection would involve pins to form an electrical connection).”

As to claims 22 and 32, Van Eijkern teaches “wherein the coupling means comprise a Vario Pin connector ([0009] teaches an electrical connection. An electrical connection would involve pins to form an electrical connection. Furthermore, choosing one electrical connection over another would only involve substituting one type of connection over another, which would be obvious to one of ordinary skill in the art).”

As to claims 23 and 33, Van Eijkern teaches “wherein the coupling means comprise a Vario Pin connector having 8 or more connector pins ([0009] teaches an electrical connection. An electrical connection would involve pins to form an electrical connection. Furthermore, choosing one electrical connection over another would only involve substituting one type of connection over another, which would be obvious to one of ordinary skill in the art).”

As to claims 24 and 35, Flaherty teaches “wherein the fluid parameter sensing part is capable of measuring one or more fluid parameters comprising at least one of pH, specific conductivity, inductive conductivity, or dissolved oxygen ([0010] teaches “The sensor device includes physiological parameter sensing means for performing a sampling operation on the fluid to monitor a physiological parameter of the person. The physiological parameter is at least one of blood glucose level, blood gas level exposure to an external agent, allergic reactions, respiration, arrhythmia, blood cell count, blood flow rate, average blood clotting time, thrombogenicity, blood oxygen content, blood pH and toxicity levels”).”

As to claim 25, Van Eijkern teaches “A processing part of a sensor for measuring a parameter, the processing part comprising: an outer housing provided with coupling means for releasable coupling to associated coupling means of a parameter sensing part of the sensor, the processing part provided within the housing with a data processing unit for processing data 
Flaherty teaches “a fluid parameter (Abstract; [0086]; Figure 6B, Figure 2, #830).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Flaherty with Van Eijkern. Using the sensor to measure a fluid parameter is known in the art and since both prior arts teach physiological measuring sensors, the combination would be obvious and reasonable. This would allow the user to measure more than one physiological aspect using a single sensor.

As to claim 30, Van Eijkern teaches “wherein the coupling means are adapted for direct coupling to the associated coupling means of the parameter sensing part, or for indirect coupling via a cable extending between the coupling means and the associated coupling means of the parameter sensing part (Abstract; [0009]).”

As to claim 34, Van Eijkern teaches “A parameter sensing part of a sensor for measuring a parameter (Abstract), comprising: an outer housing provided with coupling means intended for releasable coupling to associated coupling means of a processing part of the sensor (Abstract, #3 is the processing part and #2 is the measuring means) and having means for supplying a measurement data signal to the processing part (Figure 4, #2 supplies a measurement signal to processing part #3) the outer housing enclosing an ID-chip comprising sensing part-specific data readable by an ID chip reader of the processing part ([0025] teaches the use of a ID chip and its identification means).” Van Eijkern does not explicitly teach a fluid parameter sensing part, however, Van Eijkern does teach physiological sensing, which can pertain to fluid sensing within the human body.
Flaherty teaches “A fluid parameter sensing part of a sensor (Abstract; [0086]; Figure 6B, Figure 2, #830).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Flaherty with Van Eijkern. Using the sensor to measure a fluid parameter is known in the art and since both prior arts teach physiological measuring sensors, the combination would be obvious and reasonable. This would allow the user to measure more than one physiological aspect using a single sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863